Appeal from a judgment of the Supreme Court (Ferradino, J.), entered *1070April 21, 2005, in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
After receiving a determination denying his request for parole release, petitioner attempted to commence this CPLR article 78 proceeding challenging it. In the order to show cause, Supreme Court directed that the order to show cause, petition, exhibits and any supporting documentation be served by ordinary first class mail on each named respondent as well as the Attorney General on or before January 19, 2006. Thereafter, respondent moved to dismiss the proceeding on the ground, among others, that it was never served with the papers as directed in the order to show cause. Supreme Court granted the motion and this appeal ensued.
During the pendency of this appeal, petitioner has reappeared before the Board of Parole and his request for parole release was granted with an open release date of October 3, 2006. In light of petitioner’s subsequent reappearance before the Board, this appeal is now moot and must be dismissed (see Matter of Kalwasinski v Pataki, 25 AD3d 835 [2006]).
Mercure, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.